



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hassan, 2021 ONCA 769

DATE: 20211027

DOCKET: C65319

Fairburn A.C.J.O., Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Saad Hassan

Appellant

Nicholas A. Xynnis, for the appellant

Craig Harper, for the respondent

Heard and released orally: October 26, 2021 by
    video conference

On appeal from the convictions entered by Justice Grant
    R. Dow of the Superior Court of Justice, sitting with a jury, dated May 25,
    2017.

REASONS FOR DECISION


[1]

This is an appeal from conviction for one count of robbery, one count of
    attempted robbery, two counts of using an imitation firearm while committing
    robbery, and one count of uttering a threat. The offences involve the robbery
    of two women. When the appellant was located by the police in the area of the
    crimes not long after they occurred, the wallet of one woman and the imitation
    firearm used in the robberies were located in his car.

[2]

The appellant argues that the jury charge was inadequate in the sense
    that it:

1.

Failed to relate the evidence to the issues; and

2.

Failed to deal with the exculpatory evidence in the charge.

[3]

We disagree. This was a focused and straightforward trial involving only
    three days of evidence, much of which was not in dispute.

[4]

The jurys attention was properly focused on the live issues. The charge
    followed a two-step process. First, the trial judge outlined the legal issues
    the jury had to consider. No objection is taken to how those legal issues were
    expressed.

[5]

Second, the trial judge related the evidence to those issues. While the
    evidentiary review was not exhaustive in nature, it need not be, particularly
    in the context of a very short trial where the evidence is fresh in the minds
    of jurors and closing arguments have just been made.

[6]

The adequacy of the charge in this case is reflected in the absence of
    any objection. Moreover, the absence of objection exists in the face of having
    pre-vetted the charge with counsel where no concerns were expressed, specifically
    as they relate to the issues now raised on appeal.

[7]

We are satisfied that in this straightforward, three-day jury trial, the
    jury was well equipped to decide the issues that needed to be decided.

[8]

The appeal is dismissed.

Fairburn A.C.J.O.

Paul Rouleau J.A.

Grant Huscroft J.A.


